Citation Nr: 1722091	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-07 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a skin condition.

2. Entitlement to an increased disability rating for atypical headaches in excess of 30 percent.

3. Entitlement to service connection for a cognitive disorder, also claimed as an acquired psychiatric condition.

4. Entitlement to an initial rating in excess of 30 percent for chronic fatigue syndrome.

REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from July 1988 to February 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2011 and January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Board notes that the United States Court of Appeals for Veterans Claims (CAVC) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57   (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).  In light of the Veteran's original description of his disability as involving memory loss and his current contention that he has been diagnosed with depression, the Board has recharacterized the claim as indicated on the title page to include both a cognitive disorder and acquired psychiatric condition.

The issues of entitlement to an increased rating for atypical headaches, service connection for a cognitive disorder/acquired psychiatric condition, and an increased rating for chronic fatigue syndrome being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his December 2016 Board hearing, prior to the promulgation of a decision in the matter, the Veteran submitted a request to withdraw his appeal on the issue of entitlement to service connection for a skin disability; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW


The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim for entitlement to service connection for a skin disability; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In December 2016, the Veteran indicated at his Board hearing that he wished to withdraw his claim for entitlement to service connection for a skin disability.  As the Veteran has withdrawn his appeal on this issue, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal is dismissed.


ORDER

The appeal in the matter of entitlement to service connection for a skin disability is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is required in this case to fully develop the record.

At his December 2016 Board hearing the Veteran submitted a fully favorable Social Security Administration (SSA) disability claim decision.  However, the underlying records on which the decision was based have not been associated with the Veteran's file.

When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2016); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  On remand, those SSA records, including all adjudications and the underlying records, must be associated with the Veteran's file. 

The Veteran should also be afforded a VA mental health examination and an opinion obtained as to the etiology of all diagnosed mental health conditions, to include whether any diagnosed condition is secondary to his service-connected physical disabilities.  Although the VA examiner who performed a November 2012 mental health examination on the Veteran opined that his depressive disorder is less likely than not due to his service, the examiner did not opine as to whether the condition is due to or aggravated by any of his service-connected disabilities. 

Finally, a remand is required for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case (SOC) with respect to the issue of entitlement to an increased initial rating for chronic fatigue syndrome.  In November 2016 the Veteran filed a notice of disagreement with the AOJ's September 2016 decision granting service connection for chronic fatigue syndrome with an evaluation of 30 percent.  However, no SOC has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200 , 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305 (2016).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a statement of the case concerning his claim for entitlement to an increased initial rating for chronic fatigue syndrome.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

2. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

3. Arrange for the Veteran to undergo a VA examination to obtain an opinion as to the etiology of any cognitive disorder or acquired psychiatric condition.  For each condition diagnosed, the examiner should opine:

a) whether the condition is at least as likely as not (a 50 percent probability or greater) caused by the Veteran's service

b) whether the condition is at least as likely as not (a 50 percent probability or greater)  caused or aggravated by the Veteran's service-connected disabilities, including fibromyalgia, irritable bowel syndrome, headaches, and chronic fatigue syndrome

4. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


